FLETCHER, Judge
(concurring in the result):
The majority opinion correctly concludes that the Government, at the trial level, established court-martial jurisdiction over appellant. Article 2, Uniform Code of Military Justice, 10 U.S.C. § 802. Before the Court of Military Review, appellant for the first time attempted to challenge the Government’s demonstration of jurisdiction by means of a copy of separation orders issued to him on May 19, 1978, with an effective date of June 2,1978. I believe the Army Court of Military Review properly rejected this belated jurisdictional challenge.
Congress in enacting 10 U.S.C. § 1168 stated:
Discharge or release from active duty: limitations
(a) A member of an armed force may not be discharged or released from active duty until his discharge certificate or certificate of release from active duty, respectively, and his final pay or a substantial part of that pay, are ready for delivery to him or his next of kin or legal representative.
(Emphasis added.) Regardless of the effective date of these separation orders, appellant, a member of the Regular Army, introduced no evidence in view of this statute that he was released from active duty as a matter of law. In absence of such evidence, the Government’s demonstration of jurisdiction remained uncontroverted. The court-martial had jurisdiction over appellant’s person in accordance with Article 2. See Garrett v. United States, 625 F.2d 712, 713 (5th Cir. 1980), cert. denied, 450 U.S. 918, 101 S.Ct. 1363, 67 L.Ed.2d 344 (1981); United States ex rel. Okerlund v. Laird, 473 F.2d 1286, 1288 (7th Cir. 1973).